United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Mount Vernon, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-269
Issued: May 1, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 19, 2012 appellant filed a timely appeal of the September 4, 2012 Office
of Workers’ Compensation Programs’ (OWCP) merit decision. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a recurrence of disability causally related to her
accepted June 23, 1983 employment injury.
FACTUAL HISTORY
Appellant, a 38-year-old letter sorting machine operator, was injured on June 23, 1983
when she was punched in the face by a coworker. She filed a claim for benefits on June 24,
1983, which OWCP accepted for aggravation of cervical spine arthritis. Appellant stopped work
on June 23, 1983 and received 45 days of continuation of pay benefits. She returned to work on
1

5 U.S.C. § 8101 et seq.

August 29, 1983 on light duty for four hours per day.
October 21, 1983 and did not return.2

Appellant stopped work again on

By decision dated August 2, 1984, OWCP terminated appellant’s compensation benefits,
as of May 2, 1984, finding that she no longer had residuals of the accepted injury. Appellant
filed a recurrence claim on July 24, 1990, which was denied by decision dated
September 12, 1991. She also filed a recurrence of disability on February 15, 2000. The alleged
February 15, 2000 claim for recurrence of disability was denied by OWCP on March 3, 2000.
On July 12, 2010 appellant filed a Form CA-2a claim for benefits, alleging that she
sustained a recurrence of disability on July 7, 1983 which was causally related to her accepted
June 23, 1983 employment injury. She stated that she stopped work on April 7, 1995 and has not
returned.
By letter dated December 7, 2010, OWCP advised appellant that she should provide
additional medical and factual evidence in support of her claim for a recurrence of disability.
A form report from Saint Joseph’s Medical Center dated December 31, 2002 noted
appellant’s complaints of neck pain since 1995 and low back pain for the last two to three
months. Appellant related that she had sustained injury in 1972 during a motor vehicle accident,
and had sustained trauma to her head in 1995.
On March 12, 2003 Dr. Danuta Przechodzka, a specialist in physical medicine and
rehabilitation, reported that appellant had a history of long-standing cervical spine pain. A
magnetic resonance imaging (MRI) scan evaluation revealed C5-6 degenerative disc disease
without herniation. Dr. Przechodzka related that appellant had recently started having neck pain
again, with radiation. She diagnosed degenerative joint disease of the cervical spine, with
myofascitis.
In a report dated October 28, 2009, Dr. Kaushik Das, Board-certified in neurosurgery,
reported that appellant had a work-related injury on June 23, 1983, a second on October 21, 1983
and most recently on September 12, 1991. He did not provide any details regarding appellant’s
noted injuries. Dr. Das diagnosed severe degenerative disc disease of the lumbar spine, with
significant herniation and spondylosis at L3-L4, causing severe spinal stenosis. He also noted a
diagnosis of bilateral carpal tunnel syndrome. Dr. Das requested authorization to perform a
laminectomy fusion at L3-L5. Discharge records from the Westchester Medical Center, dated
December 30, 2009, indicated that appellant underwent lumbar fusion on November 24, 2009.
In an April 28, 2010 report, Dr. Das indicated that appellant underwent lumbar fusion
surgery five months previously. He advised that she was doing reasonably well aside from some
residual back pain and neck pain. Dr. Das reviewed an MRI scan of the cervical spine, which
showed significant multilevel cervical spondylosis with compression and disc herniation at C5-6
with multilevel spondylosis. He recommended physical therapy to reduce the pain in appellant’s
2

In its April 22, 2011 decision, OWCP stated that its records indicated that, at the time of the June 23, 1983
injury, appellant was on light duty due to a cervical injury she sustained in a 1979 nonwork-related automobile
accident. Appellant also sustained a neck injury on February 26, 1981 while lifting a 70-pound mail sack. OWCP
accepted this claim for cervical sprain/strain. None of these facts are challenged by appellant on appeal.

2

neck and left shoulder pain and indicated that he would reevaluate her cervical spine to
determine whether surgery would ameliorate this condition. Records indicate that appellant did
receive physical therapy from Northway Physical Therapy for status lumbar fusion during 2010.
Appellant was examined by Dr. Chun Siang Chen, a Board-certified neurosurgeon, on
May 17, 2010. Dr. Chen related that appellant has a 27-year history of back and cervical pain,
and possible carpal tunnel syndrome. He noted that MRI scan examination revealed some
postoperative changes of the lumbar spine, but no fluid collection. Dr. Chen also related that
appellant had cervical myelopathy associated with compression of the cervical spine, for which
surgical decompression was recommended. He also recommended electromyogram studies to
determine whether appellant had bilateral carpal tunnel syndrome.
Appellant was seen by Dr. Jin Li, Board-certified in electrodiagnostic medicine, on
October 19, 2010. Dr. Li noted a history of chronic neck pain radiating to the hands for the past
28 years. Appellant underwent nerve conduction studies, which he reported showed chronic
denervation of the left C5 to C8 nerve roots and mild bilateral neuropathy of the wrists.
On December 13, 2010 Dr. Adam Wollowick, a Board-certified orthopedic surgeon,
reported that appellant had undergone L3-5 decompression and fusion in November 2009, but
had increasing numbness and tingling of her left leg. He stated that a CT and MRI scans showed
degenerative disc disease. Dr. Wollowick noted that appellant might require revision surgery to
stabilize the L5-S1 segment. He reported on December 20, 2010 that appellant had subluxation
following L3 to L5 spinal fusion and stenosis at L5-S1. Dr. Wollowick requested authorization
for a CT scan to determine whether appellant would require revision surgery. On January 4,
2011 he reported that appellant’s CT scan showed severe degenerative changes at L5-S1, with
focal kyphosis. Dr. Wollowick noted that he had discussed further surgical intervention with
appellant.
In a report dated January 11, 2011, Dr. Christine Sapka, Board-certified in physical
medicine and rehabilitation, stated that she initially treated appellant for neck pain on
September 28, 2004. Appellant asserted at that time that she had no previous injuries of this
type. Dr. Sapka advised that she had subsequently treated her for complaints of stabbing neck
pain, which radiated down to her left hand and right lower extremity. She diagnosed cervical
radiculopathy, cervical disc displacement and headaches.
By decision dated April 22, 2011, OWCP denied appellant’s claim, finding that the
medical evidence was insufficient to establish that she sustained a recurrence of her June 23,
1983 work injury as of July 7, 1983. It stated that its records indicated that she was not working
on July 7, 1983, as she was receiving continuation of pay in connection with the June 23, 1983
injury on that date.
By letter dated April 28, 2011, appellant, through her attorney, requested an oral hearing,
which was held on July 26, 2011.
By decision dated September 29, 2011, an OWCP hearing representative affirmed the
April 22, 2011 OWCP decision.
By letter dated February 20, 2012, appellant requested reconsideration.
3

In a report dated February 14, 2012, Dr. Emad F. Soliman, Board-certified in neurology,
diagnosed cervical radiculopathy, carpal tunnel syndrome, as well as benign positional vertogi.
He opined that appellant was 100 percent permanently disabled due to her neurological
condition, which was sustained while working for the employing establishment. Dr. Soliman
related that her first injury occurred on February 26, 1981 after which she was hospitalized for
two weeks and then placed on limited duty with lifting activities limited to no more than 18
pounds. Appellant did return to work as a letter sorting machine operator from March 1983 to
June 1983, when she allegedly was forced to lift more than 18 pounds in contravention of her
physician’s work restrictions. She subsequently sustained the injury in June 1983 in which she
was struck on the neck by her supervisor. Dr. Soliman stated that these circumstances caused
appellant to be permanently disabled.
By decision dated September 4, 2012, OWCP denied modification of the September 29,
2011 decision.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which has resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.3 A person who claims a recurrence of disability due to an accepted
employment-related injury has the burden of establishing by the weight of the substantial,
reliable and probative evidence that the disability for which he or she claims compensation is
causally related to the accepted injury. This burden of proof requires that an employee furnish
medical evidence from a physician who, on the basis of a complete and accurate factual and
medical history, concludes that the disabling condition is causally related to the employment
injury and supports that conclusion with sound medical reasoning.4 Where no such rationale is
present, medical evidence is of diminished probative value.5
In order to establish that a claimant’s alleged recurrence of the condition was caused by
the accepted injury, medical evidence of bridging symptoms between her present condition and
the accepted injury must support the physician’s conclusion of a causal relationship.6
ANALYSIS
In the instant case, appellant has failed to submit any medical opinion containing a
rationalized, probative report which relates her claimed recurrence of disability to her accepted
June 23, 1983 employment injury. For this reason, she has not discharged her burden of proof to
establish her claim that she sustained a recurrence of disability as a result of her accepted injury.

3

R.S., 58 ECAB 362 (2007); 20 C.F.R. § 10.5(x).

4

I.J., 59 ECAB 408 (2008); Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

5

See Ronald C. Hand, 49 ECAB 113 (1957); Michael Stockert, 39 ECAB 1186, 1187-88 (1988).

6

Mary A. Ceglia, 55 ECAB 626 (2004).

4

Regarding appellant’s allegations that she became disabled on April 7, 1995 due to a
recurrence of disability, the record does not contain any bridging evidence suggesting a
spontaneous recurrence of disability in 1995. The history of injury she provided during an
examination at the Saint Joseph’s Medical Center on December 31, 2011 related that she had
sustained trauma to her head in 1995. There is no history of a spontaneous return of cervical
symptoms in 1995.
The reports submitted to the record substantiate that appellant does have severe
degenerative disc disease of the cervical and lumbar spines, as well as possible carpal tunnel
syndrome. The evidence of record however does not relate these diagnoses to appellant’s
June 23, 1983 injury, which was accepted for aggravation of cervical spine arthritis, after
appellant was punched in the face by a coworker. In this regard, the Board notes that as of
May 2, 1984 OWCP had determined that the residuals of the accepted injury had ceased.
While many of appellant’s treating physicians noted long-standing cervical and low back
pain, the only physicians of record who noted appellant’s work injury were Drs. Das and
Soliman.
In his October 28, 2009 and April 28, 2010 reports, Dr. Das related that appellant had a
work-related June 23, 1983 injury, (as well as injuries on October 21, 1983 and September 12,
1991); however, he did not otherwise provide a history detailing these injuries. He offered no
explanation as to how appellant’s current medical conditions were causally related to the
June 23, 1983 injury. The Board also notes that Dr. Das was primarily involved in the care of
appellant’s low back, as he performed appellant’s lumbar fusion; however, he also diagnosed
disc herniation at C5-6, with multilevel spondylosis. Lacking a complete medical history and
any opinion regarding the cause of appellant’s current conditions, his reports are of limited
probative value.7
Dr. Soliman stated in his February 14, 2012 report that appellant had initially injured her
neck on February 26, 1981 and returned to work as a letter sorting machine operator from
March 1983 until her June 23, 1983 work incident. He diagnosed cervical radiculopathy, carpal
tunnel syndrome and benign positional vertogi and concluded that the circumstances he
described, all of which were work related, had rendered her 100 percent permanently disabled
due to her neurological condition. However, these statements are broad and vague as they do not
explain whether appellant’s accepted June 23, 1983 employment injury contributed to her
claimed condition and/or disability for which he treated appellant. Such explanation is
particularly important as there is a significant lack of bridging medical evidence from 1983.
Although Dr. Soliman refers to the initial June 23, 1983 work injury, he failed to sufficiently
explain whether appellant sustained a recurrence of disability due to the accepted injury.8
Appellant has not submitted a physician’s reasoned opinion in which the physician
explains, with medical rationale, that she did sustain a recurrence of disability causally related to
7

See A.D., 58 ECAB 149 (2006).

8

See Mary A. Ceglia, 55 ECAB 656 (2004) (appellant has the burden of furnishing medical evidence from a
physician who, on the basis of a complete and accurate factual and medical history, concludes that the condition is
causally related to the employment injury and supports that conclusion with sound rationale).

5

the June 23, 1983 work injury.9 For these reasons, the medical evidence is insufficient to
establish a recurrence of a medical condition causally related to the accepted injury. The Board
affirms the denial of appellant’s claim for a recurrence of disability beginning July 7, 1983.
CONCLUSION
The Board finds that appellant has not met her burden to establish that she was entitled to
compensation for a recurrence of disability causally related to her accepted June 23, 1983 work
injury.
ORDER
IT IS HEREBY ORDERED THAT the September 4, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 1, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

The Board notes that the record contains several reports from physical therapists who treated appellant for her
accepted cervical condition. However, these reports are of no probative value, as physical therapists are not
considered physicians under FECA and, as a result, they are not competent to provide a medical opinion. Barbara J.
Williams, 40 ECAB 649 (1989); A.C., Docket No. 08-1453 (issued November 18, 2008); 5 U.S.C. § 8101(2).

6

